Exhibit 10.1

LOGO [g22190g99o89.jpg]

CONTACT CENTER MASTER SERVICES AGREEMENT

Agreement # CW164810

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------

LOGO [g22190g55k08.jpg]

CONTACT CENTER MASTER SERVICES AGREEMENT

This Contact Center Master Services Agreement (“Agreement”) is entered into as
of August 30, 2009 (“Effective Date”) by and between Rainmaker Systems, Inc., a
Delaware corporation a (“Supplier”) at 900 E Hamilton Ave Ste 400, Campbell, CA,
95008-0670 and HEWLETT-PACKARD COMPANY, a Delaware corporation (“HP”) at 3000
Hanover Street, Palo Alto, CA, 94304-1112.

 

1. NATURE OF AGREEMENT

 

  1.1 General Scope. This Agreement specifies the terms and conditions under
which Supplier will provide Services to HP, as requested from time to time and
as further described in a Statement of Work (defined below). Except as otherwise
stated in this Agreement, the parties intend, and hereby agree, that any such
Statement of Work shall be governed by this Agreement, as though the provisions
of this Agreement were set forth in their entirety within such Statement of
Work, and so that each Statement of Work and this Agreement shall be considered
one, fully integrated document and agreement.

 

  1.2 Eligible Purchasers. This Agreement enables HP and its Subsidiaries and
Affiliates worldwide to purchase Services from Supplier in accordance with the
terms and conditions set forth herein. The parties acknowledge that the
availability and the nature of Services offered hereunder, and applicable terms
and conditions therefore, may vary in certain countries as a result of local
legal restrictions and mandatory requirements as further described in a
separately executed Local or Regional Implementation Agreement “LIA/RIA”, a
sample template of which is attached as Exhibit C (Local/Regional Implementation
Agreement). Unless a separately executed LIA/RIA specifically refers to and
amends a term of this Agreement, the terms and conditions of this Agreement will
control and take precedence over any conflicting terms in any such LIA/RIA.

 

  1.3 Term of Agreement. Unless earlier terminated pursuant to Section 18,
(Termination) this Agreement will have a term of three (3) year from the
Effective Date set forth above. HP shall have the option of renewing this
Agreement for successive one (1) year terms, subject to HP providing notice no
later than 90 days prior to expiration of the then-current term.

 

  1.4

PURCHASE ORDER REQUIREMENT. SUPPLIER ACKNOWLEDGES AND AGREES THAT IT WILL NOT
COMMENCE ANY WORK FOR HP OR INCUR ANY RELATED EXPENSES OR COSTS UNLESS AND UNTIL
IT HAS RECEIVED AN HP PURCHASE ORDER EXPRESSLY AUTHORIZING SUCH WORK. SUPPLIER
FURTHER ACKNOWLEDGES AND AGREES THAT IT SHALL NOT BE ENTITLED TO RECOVER, AND
HEREBY IRREVOCABLY WAIVES ITS RIGHT TO PURSUE, ANY FEES, COSTS, LOSS OR DAMAGES
FROM HP UNDER ANY LEGAL OR EQUITABLE THEORY IN CONNECTION WITH ANY WORK THAT WAS
COMMENCED PRIOR TO RECEIPT OF SUCH AN HP PURCHASE ORDER. SUPPLIER FURTHER AGREES
AND ACKNOWLEDGES THAT ABSENT A MUTUALLY AGREED AND WRITTEN AMENDMENT TO THIS
PROVISION, THE FOREGOING SHALL BE TRUE NOTWITHSTANDING ANY REPRESENTATION,
PROMISE OR INDUCEMENT,

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 1



--------------------------------------------------------------------------------

 

WHETHER ORAL OR WRITTEN, MADE BY ANY EMPLOYEE OR AGENT OF HP. NOTHING CONTAINED
HEREIN, NOR IN ANY STATEMENT OF WORK OR OTHER AGREEMENT OF THE PARTIES SHALL
OBLIGATE HP TO ISSUE A PURCHASE ORDER UNDER ANY CIRCUMSTANCES.

 

2. DEFINITIONS

 

  2.1 “Affiliate” or “Subsidiary” means a corporation or other business entity
anywhere in the world in which HP owns or controls, directly or indirectly, an
equitable interest representing the right to elect the majority of the directors
or persons performing similar functions or, if the law of the applicable
jurisdiction does not permit such majority interest, then the maximum allowable
under such law.

 

  2.2 “Applicable Laws” means applicable local, state, and federal laws,
executive orders, rules, regulations, ordinances, codes, orders, and decrees of
all governments or agencies of domestic or foreign jurisdiction in which
Services will be performed.

 

  2.3 “Automatic Data Collection Services” or “ADCS” means any services that
collect, produce, gather or access data relating to the behavior or profiling of
a particular user on a web site or in conjunction with any other online or
electronic activities, including without limitation email or short message
services, SMS, clicking on links or opening emails.

 

  2.4 “Business Continuity Plan” (BCP) means a plan for how an organization will
recover and restore partially or completely interrupted critical functions(s)
within a predetermined time after a natural or hum induced disaster or extended
disruption.

 

  2.5 “Content” means without limitation, all files, pages, data, works,
information, images, photographs, illustrations, audio clips, email, metatags,
software, all text, pictures, sound, graphics, video and other data provided by
HP, or by Supplier or a third party upon HP’s request pursuant to this
Agreement, as such material may be modified from time to time.

 

  2.6 “Disaster Recovery Plan” means a plan for coping with the unexpected or
sudden loss of key personnel, data, hardware or software necessary to resume
critical business operations after a natural or human induced disaster.

 

  2.7 “HP”, throughout this Agreement (with the exception of Section 5 –
Financial Terms), means the Hewlett-Packard Company and all of its Affiliates
and Subsidiaries. Within Section 5 – Financial Terms, “HP” means the
Hewlett-Packard Company.

 

  2.8 “Information Assets/Systems” means information systems including, but not
limited to, net-services, computers, computer systems, communication systems,
voice and data networks, databases, records systems, voice mail, security
systems, and other information systems; and means of access to such systems
including, but not limited to, passwords, tokens, keys, logon scripts or other
authentication information and other devices as may be used to access such
systems/assets.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 2



--------------------------------------------------------------------------------

  2.9 “Intellectual Property Rights” or “Intellectual Property” means all rights
in patents, copyrights, moral rights, trade secrets, mask works, trademarks,
service marks and other Intellectual Property Rights

 

  2.10 “Maximum Cost” means the maximum cost to be paid by HP for the Services
specified in a particular Statement of Work to be performed under this
Agreement.

 

  2.11 “Personnel” means all workers, including but not limited to Supplier’s
employees, temporary workers, flex-force and others employed or contracted by
Supplier for the provision of Services to HP hereunder.

 

  2.12 “Pre-Existing Intellectual Property” of a party means any Intellectual
Property that has been conceived or developed by such party before Supplier
renders any Services under this Agreement or that is conceived or developed by
such party at any time wholly independently of the Supplier’s Services under
this Agreement.

 

  2.13 “Purchase Order” means a written authorization issued by HP to authorize
Supplier to perform all or a portion of the Services.

 

  2.14

“Resale Channel” means a group of non-HP 3rd party consumer and commercial
retailers, and/or distributors, which purchase HP products and services to be
resold to end user Customers.

 

  2.15 “Scorecard” means the report that reflects the results of one of the
tools used by HP to evaluate Supplier’s performance of its obligations under
this Agreement based on certain measurement criteria, as further provided in
Exhibit E (Scorecard Guidelines).

 

  2.16 “Services” means the services to be provided by Supplier pursuant to this
Agreement, as further described in a Statement of Work.

 

  2.17 “Site” means any HP location where Services are to be provided.

 

  2.18 “Statement of Work” or “SOW” means a document that describes the Services
to be performed pursuant to this Agreement, that is signed by an authorized
representative of (i) HP (or the applicable Affiliate or Subsidiary), and
(ii) Supplier. Except as otherwise agreed by the parties in writing, all
Statement(s) of Work shall be written pursuant to the\guidelines as set forth
Exhibit A.

 

  2.19 “Subcontractor” means any and all third parties that have direct
contracts with Supplier or with any other Subcontractor to perform a portion of
the Services under this Agreement.

 

  2.20 “Work Product” means messages, message content, ADCS data, customer data
resulting from the services, models, devices, reports, computer programs,
tooling, schematics and other diagrams, instructional materials, and anything
else Supplier, its agents, employees, and Subcontractors produce in connection
with this Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 3



--------------------------------------------------------------------------------

3. SERVICES

 

  3.1 Services. Supplier will provide those Services described in the Statement
of Work, subject to and in compliance with the terms and conditions of this
Agreement and all Applicable Laws. All Services will be performed at the request
of HP, and may be more specifically described in, and authorized by, a Purchase
Order and accompanied by a Statement of Work. The terms and conditions of this
Agreement shall apply to all such Statements of Work.

 

  3.2 Statement of Work. The parties shall execute a Statement of Work (SOW) for
the undertaking by the parties of each Service. Upon execution of the
corresponding Statement of Work, Supplier shall undertake to perform the
Services and HP shall establish the appropriate HP Purchase Order for invoicing
and billing purposes. Services set forth in any one Statement of Work may be
concurrent with and/or successive to other Services under their respective
Statement of Work.

 

  3.3 Acceptance. **** If any Service is not acceptable, HP shall notify
Supplier specifying its reasons, and Supplier shall, at no additional cost,
conform such Service to HP’s requirements.

 

  3.4 Additional Performance Measures. In addition to any other performance
requirements set out in any Statement of Work or other related documents
attached to this Agreement by reference. Supplier agrees to perform within the
guidelines stated in the Scorecard and agrees to a performance evaluation which
will be performed on a regular basis. The Scorecard Guidelines are attached
hereto and made a part hereof as Exhibit E.

 

  3.5 Permits, Licenses and Inspections. If applicable, Supplier will secure and
pay for all licenses, permits and inspections necessary for prosecution and
completion of the Services. Upon HP’s request, Supplier will deliver to HP
copies of all permits, written approvals, licenses and inspections promptly
after their receipt by Supplier.

 

  3.6 Temporary Suspensions. HP shall have the right to temporarily suspend the
performance of Services under a Statement of Work as a part of an HP mandated
temporary suspension with the exclusion of **** provided, however, that (i) HP
shall provide Supplier with ****, advance notice of each Temporary Suspension
(ii) Supplier shall not be obligated (but shall use commercially diligent
efforts at no additional cost to HP) to retain the availability of its Personnel
to resume providing Services upon the expiration of the Temporary Suspension;
and (iii) **** For purposes of this section only, in addition to the methods of
notice permitted in Section 19.8 notice may also be provided via electronic mail
to (i) the person identified in the Agreement to receive notices on behalf of
Supplier or (ii) the applicable Project Managers identified in each Statement of
Work.

 

  3.7 Training. Supplier agrees to provide to HP such technical assistance and
training to HP personnel as may be reasonably requested by HP in order for HP to
use, copy and distribute the Services as contemplated by this Agreement. **** HP
agrees to provide Supplier with the necessary information of HP Products,
Services, tools, processes and other Items of information required to perform
the Services. Supplier agrees to use said information for HP purposes only.
Training to facilitate delivery of Services by Supplier is not covered by this
section 3.7.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 4



--------------------------------------------------------------------------------

  3.8 Business Continuity Plan.

 

  a) Supplier represents that it has a current business continuity and disaster
recovery (BCP) plan which details strategies for response to and recovery from a
broad spectrum of potential disasters that could disrupt operations and timely
delivery of materials and Services required pursuant to this Agreement. The BCP
(attached as Exhibit J) will be presented for HP review, approved, and as part
of the Agreement. The approved BCP will remain in effect for the term of this
Agreement. HP and Supplier acknowledge and agree that HP has approved a BCP
under which the Supplier has been operating and that Supplier will address any
concerns with such BCP, expressed by HP, and will update the BCP if required in
writing by HP.

 

  b) Supplier represents and warrants that the HP approved BCP will be employed
to resolve at a minimum, phone service, internet services, computer activity,
facility power, employee turnover, or employee’s ability to get to Supplier
facility, is interrupted, or any other event which could disrupt operations and
impair Supplier’s ability to provide Services occurs. The plans must address
onsite and offsite operational plans for applications, systems and
telecommunications components as well as detailed coordination and notification
plans.

 

  c) The BCP plan will include a Hazard analysis, written recovery plan,
Disaster avoidance procedures and documented emergency and incident response
procedures, a mitigation plan to prevent losses or minimize effects of
unavoidable ones, and a crisis communication plan. “Hazard” means an existing or
unusual occurrence in the natural or human-made environment that may adversely
affect human life, property, or activity to the extent of a disaster. “Disaster”
means a serious disruption of the functioning of an organization, causing
widespread human, business interruption, material or environmental losses that
exceed the ability of the organization to cope using only its own resources.
Industrial/Technological Hazards include but are not limited to destruction of
data storage, retrieval, and processing facilities, hazardous materials release,
loss of data systems integrity from breaches of security, power failures,
structural failures, telecommunications failures, and transportation failures.
Natural Hazards include but are not limited to earthquake, flood, hurricane,
landslide, tornado, tsunami, volcano, wild or forest fire, and windstorm and
winter storm.

 

  d) Supplier will include a complete a BCP within each SOW. Supplier will
conduct an annual test and evaluation of its business continuity and disaster
recovery plan, which upon request by HP may be witnessed by HP, to ensure
expected systemic and process responsiveness from Supplier. Supplier will make
its business continuity plan and the annual evaluation available to HP or its
designated representative for review with any jointly agreed to changes in the
plan.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 5



--------------------------------------------------------------------------------

4. SITE SECURITY AND SAFETY

 

  4.1 Site Access. If HP permits Supplier access to any Site, then Supplier
shall comply with all applicable Site security and safety policies and
procedures, including, but not limited to, Exhibit L (General Safety and
Security Policies). Supplier shall provide HP with a list of current Personnel
whom it designates to perform the Services that will require access to the Site.
Supplier will immediately replace, at Supplier’s expense, Personnel who fail to
comply with applicable Site security and safety policies.

 

  4.2 Identification Badges. All Personnel assigned to work on an HP Site will
be required to wear a visible HP-issued identification badge. The HP Program
Manager will arrange for picture I.D. badges, for Personnel requiring unescorted
access to the HP Site.

 

  4.3 Prior Employment. Individuals whose prior employment ended as a result of
involuntary termination for misconduct on any HP Site are not permitted on the
premises and Supplier shall not knowingly assign such individual without prior
written authorization from HP. Personnel assigned to a Statement of Work must
not have been regular employees of HP at any time during the twelve (12) month
period immediately prior to the assigned Personnel’s first day of work.

 

  4.4 Conditions for Granting Unescorted Site Access. As a condition for
granting unescorted Site access, HP requires Supplier to conduct a drug test,
credit history check and a criminal background check on Personnel and
Subcontractors prior to assignment at HP in accordance with the attached Exhibit
H (Drug Testing, Credit History Checks and Background Checks). All Personnel and
Subcontractors failing either the drug test or criminal background check will
not be granted unescorted access to HP. In this event, Supplier shall assign
alternate Personnel or Subcontractors who shall be subject to the same
conditions. All fees and costs associated with the drug test and criminal
background check are the sole responsibility of Supplier.

 

  4.5 Review of Drug Test, Credit History Check and Criminal Background Check
Materials. To the maximum extent allowable by the Applicable Laws, Supplier
shall maintain and have readily available for inspection and/or audit by HP all
materials pertaining to **** background checks of all Personnel and
Subcontractors assigned to HP. Supplier must retain such materials for at least
**** after expiration or termination of this Agreement.

 

  4.6 Termination of Supplier’s Personnel Assignment to HP.

 

  a. Termination or Re-assignment of Personnel. Supplier will immediately notify
HP upon termination or re-assignment of any Personnel who have been granted
access privileges to an HP Site, Information System or communication network,
including but not limited to, voice mail and e-mail. Additionally, Supplier
shall be responsible for the return of all equipment, security badges and access
cards issued to such Personnel by HP.

 

  b. Fee for Non-Returned Badges and Access Cards. Supplier shall pay to HP a
fee of $100 USD (or the foreign equivalent thereof) for each non-returned or
lost security badge or access card. HP reserves the right to charge Supplier for
expenses incurred by HP in recovering any security badge and access card. Any
expenses incurred by Supplier in recovering a security badge or access card
shall not be billable to HP and shall be at the sole expense of the Supplier.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 6



--------------------------------------------------------------------------------

5. FINANCIAL TERMS

 

  5.1 Basis of Compensation. Supplier will be paid for Services and be
reimbursed for expenses according to the Contract Pricing specified in any
Statements of Work, or other related documents attached to this Agreement by
reference, or as outlined hereto in Exhibit B (Contract Pricing). The Contract
Pricing will cover all fees of Supplier, costs of operation, fringe benefits
attributable to payroll, overhead, profit, social charges and all applicable
taxes. No proposed change in the Contract Pricing will be effective unless
approved in writing by HP. HP may use any appropriate cost method to compensate
Supplier, including without limitation, (a) time and materials not-to-exceed,
(b) fixed price (lump-sum), (c) unit cost or (d) any combination of (a), (b) and
(c). The method used will be specified in the applicable Statement of Work and
Purchase Order.

 

  5.2 Invoices. Provided that Supplier has received an HP Purchase Order
consistent with Section 1.4 above, Supplier will be paid for Services and be
reimbursed for expenses according to the contract pricing specified in the
Statement of Work and Purchase Order. Unless otherwise expressly stated in any
Purchase Order, Statement of Work or other supporting documentation attached
hereto, Supplier will invoice HP monthly and only after acceptance by HP of
Services provided in accordance with the specifications of the applicable SOW.
With each invoice, Supplier will submit supporting documentation in a form
satisfactory to HP and in detail sufficient for HP to identify a) the Services
rendered b) the name of the legal entity and c) the costs and expenses incurred
in the performance of the Services. HP may deduct from Supplier’s outstanding
invoices any monies owed to HP by Supplier. Unless otherwise directed by HP,
Supplier shall invoice HP electronically, at Supplier’s sole expense. Supplier
is authorized to, and shall, submit such invoices and required information
directly to HP’s authorized electronic invoicing contractor. Supplier further
understands that HP may utilize contractors, at HP’s sole discretion, to
facilitate HP’s order and invoicing processes, and such use may entail
disclosure of information about the Supplier, this Agreement, and the receipt
and processing of any Purchase Order, invoice and related documentation.

 

  5.3 Payment by HP. HP will pay the **** amount due Supplier within **** of the
invoice and any documentation required under this section 5. If any amount
claimed by Supplier in any invoice is disputed by HP, the parties will negotiate
in good faith to resolve the dispute. Supplier’s acceptance of an “undisputed
payment” will constitute a waiver of any claims of Supplier for payment for
Services covered by the corresponding invoice. An “undisputed payment” is either
(a) payment in full of any Supplier invoice, (b) or payment of less than an
invoiced amount to which Supplier has agreed in writing.

 

  5.4 Maximum Cost. The Maximum Cost to be paid to Supplier for Services will be
the amount authorized in Purchase Orders authorizing the Services. Supplier will
not perform Services in excess of the Maximum Cost specified any Statement of
Work and authorized by a Purchase Order.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 7



--------------------------------------------------------------------------------

  5.5 Most Favored Pricing. **** Pricing will be assessed on materially
equivalent Services (equivalent Personnel, equivalent processes, equivalent
labor, markets, equivalent terms, equivalent volumes, etc.) rendered by Supplier
to any other equivalent customer (equivalent business volume and scope,
equivalent business relationship etc). If at any time during the term of this
Agreement, Supplier accords to any other such customer more favorable prices for
materially equivalent Services, Supplier shall provide the Services to HP at the
equivalent prices accorded to such other customer.

 

  5.6 Taxes. Supplier will have sole responsibility for the payment of all
employee taxes, compensation, wages, benefits, contributions, insurance, and
like expenses, if any, of its employees. Supplier will indemnify and hold
harmless HP, its officers, directors and employees from and against all
liability and loss in connection with, and will assume responsibility for
payment of, all federal, state and local taxes or contributions imposed as
required under employment insurance, social security and income tax laws for
Supplier’s employees engaged in the performance of this Agreement.

 

  a) Except as otherwise provided in this Agreement, prices are exclusive of
applicable value added tax and other similar taxes (collectively “VAT”), sales
or use tax, freight charges and duties. Supplier may not attempt to increase
such prices by any non-recoverable VAT it incurs as a cost on its purchases in
relation to the supply made to HP. For orders subject to VAT, sales or use tax,
such taxes, if applicable, shall be added separately to Suppliers invoice and HP
shall remit such taxes to Supplier. Supplier will not invoice or otherwise
attempt to collect from HP any taxes with respect to which HP has provided
Supplier with (i) a valid resale or exemption certificate, (ii) evidence of
direct payment authority, or (iii) other evidence, reasonably acceptable to
Supplier, that such taxes do not apply.

 

  b) HP shall not be responsible for any taxes measured by Suppliers net income
or taxes imposed through withholding. If HP is required by law to withhold and
remit tax relating to HP’s order to Supplier, HP shall be entitled to reduce the
payment by the amount of such tax.

 

  c) It is Supplier’s responsibility to bill or not bill the correct VAT for its
Services to HP at the Standard rate as per to the applicable VAT rules and
legislation. If VAT is applied, Supplier shall show clearly on its invoices the
VAT applied in order to assist HP in recovering such VAT. In the situation where
VAT is excluded from Supplier’s invoice then should the VAT rules change or the
tax authorities make a retrospective change to the said rules which means VAT
must be paid after all even retrospective, then HP will pay Supplier the
corresponding VAT and costs so claimed by the relevant tax authority upon
receipt of evidence from Supplier that VAT and the demanded sums are payable.
Both parties will coordinate their approach in jurisdictions VAT and similar
such taxes where the practice applied by the relevant authorities is not
stabilized nor settled or inconsistent.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 8



--------------------------------------------------------------------------------

  d) If there are specific tax requirements within a given jurisdiction
regarding the contents of this Agreement or a SOW, a Purchase Order or an
Invoice, the parties agree to make any and all changes to such document required
by such legal jurisdiction.

 

  e) Where applicable Supplier shall ensure that its Invoices to HP or its
Subsidiaries or Affiliates meet the requirements for deduction of input VAT by
HP. HP shall not be responsible for the payment of any duties or taxes imposed
on the income or profits of the Supplier or taxes related to the Supplier’s
costs of operation.

 

  f) US Sales and Use Tax. All prices mentioned in this Agreement are exclusive
of any US sales or use tax. If US sales and use tax is applicable, such taxes
shall be separately stated on all invoices to HP. Supplier will not invoice or
otherwise attempt to collect from HP any sales or use tax with respect to which
HP has provided Supplier with a valid resale or exemption certificate. Supplier
will separate all goods and services delivered to HP into taxable and
non-taxable categories on Supplier’s invoice such that HP is only taxed for the
delivery of taxable goods and services and taxes are minimized to the extent
legally permissible. If any software license is provided either directly or as
part of a service, the following shall apply: (i) Unless otherwise specified in
this Agreement, Supplier will provide software to HP solely through means of
hosting software on HP’s behalf or remote telecommunications (i.e., electronic
delivery) or through “load-and-leave” (i.e., the software is installed by the
Supplier on the HP computer); and (ii) To the extent that HP deems it
appropriate, HP will establish in an attachment to this Agreement the
geographical allocation for HP’s estimated or anticipated use of the license(s)
conferred under this Agreement. The Supplier shall allocate the appropriate
taxes to these locations to the extent allowed by the local law(s) in the
jurisdictions where anticipated use of the license(s) will occur.

 

  5.7 Currency Exchange. In the event that there is a need for risk sharing with
currency exchange, HP and Supplier agree that the process will be as shown in
Exhibit M Currency Exchange Process.

 

6. RELATIONSHIP OF PARTIES

 

  6.1 Independent Contractors. Supplier will act solely as an independent
contractor. Nothing contained herein will be construed to create the
relationship of principal and agent, employer and employee, partners or joint
ventures. HP assumes no liability for personal injury or property damage arising
out of Supplier’s performance of this Agreement.

 

  6.2

Personnel. All Personnel shall be subject to the direction, supervision, and
control of Supplier. Supplier will be fully responsible for the acts and safety
of Personnel while rendering Services to or for HP, its officers and employees.
Supplier shall enforce strict discipline and good order among its Personnel and
shall ensure that all Personnel comply with all applicable provisions of this
Agreement. Supplier shall not employ Personnel unfit or unskilled in the work
assigned to them. HP may at any time request the removal of Supplier’s Personnel
or Subcontractors from performing Services under this Agreement, with or without
cause, and

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 9



--------------------------------------------------------------------------------

 

Supplier will immediately comply with such requests. Supplier shall be solely
responsible for: (i) payment of all Personnel compensation; (ii) payment of
Personnel legal and contractual benefits, including but not limited to social
security, health insurance coverage and occupational benefits; (iii) compliance
with all other employer duties and obligations in respect to Personnel,
including payment of withholding taxes, as applicable locally; and
(iv) evacuation of Personnel, including from any Site, and all associated costs.

 

  6.3 Back-up Personnel. Back-up Personnel. Supplier shall provide back-up
Personnel for each of its Key Personnel **** HP shall be informed prior to
back-up Key Personnel being used.

 

  6.4 Key Personnel. **** personnel who are critical to the success of the HP
project shall be designated as Key Personnel within a Statement of Work. ****

 

  6.5 Subcontractors. **** Supplier agrees to impose on its subcontractors the
same obligations imposed upon Supplier under this Agreement with respect to
safety, security, confidentiality, personal data, insurance and insurance
certificates, indemnification and Contingent Worker Code of Conduct Training.
Prior to commencement of the Services, and subsequently as Personnel are added,
Supplier shall provide HP with a list of Personnel performing Services for
approval by HP. Supplier’s execution of any subcontracts, including subcontracts
approved by HP, will not relieve, waive or diminish any obligation Supplier may
have to HP under this Agreement. Supplier shall be responsible and liable for
all acts of its subcontractors, their employees or agents. Compensation for
subcontracted Services will be included in the fees and costs billed by Supplier
according to Section 5 (Financial Terms) of this Agreement.

 

  6.6 Prior to commencement of the Services, as Personnel are added, and
assigned to the HP account, Supplier will ensure that all Personnel and
Subcontractors will read and sign a non-disclosure agreement containing terms
substantially similar to the terms of Section 11 (Confidential Information)
attached as Exhibit I (New Employee Confidential Disclosure Agreement). Supplier
will keep these signed non-disclosure agreements on file during and after the
time Supplier’s Personnel performs work for HP.

 

  6.7 Program Managers. HP and Supplier will each appoint and designate in
writing a global program manager to act as the primary contact person and focal
point for all communications pursuant to this Agreement, (“Global Program
Manager”). The Global Program Manager will be responsible for coordinating and
supervising all matters relating to the implementation of this Agreement unless
the parties designate Local Program Managers. Supplier shall communicate to HP’s
Global Program Manager and any applicable local Program Manager any problems and
issues. Supplier shall ensure quality, professional interactions and
communication, both verbal and written, at all times. Any communication by
Supplier with other service providers does not constitute authority to bind HP,
its officers, directors, employees, representatives or agents, or the
Subsidiaries or Affiliates referenced under this Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 10



--------------------------------------------------------------------------------

  6.8 Contingent Worker Code of Conduct. Supplier under its sole direction and
control shall train all Personnel before providing the Services to, or on behalf
of, HP so as to comply with the Supplier Code of Conduct as made available at:
http://www.hp.com/go/supplierportal. Such training must be completed prior to
such Personnel’s first day of providing Services under this Agreement. Any
incumbent Personnel under assignment to HP, that have not completed HP’s
Supplier Code of Conduct training must complete this training within sixty
(60) days of the Effective Date. All costs associated with Supplier’s compliance
with this Section shall be borne by Supplier.

 

7. CHANGES

 

  7.1 HP may request changes in the Services at any time prior to completion of
a Statement of Work. All changes to the Statement of Work will be documented in
a written amendment to this Agreement executed by both parties prior to
implementation of such changes.

 

  7.2 If any such change results in Supplier’s request for additional
compensation, such claim must be in writing and must be submitted to HP within
ten (10) days after HP’s request for the change that gives rise to the claim.
Any such notice will include a reasonably detailed statement of the reasons for
Supplier’s proposed additional compensation. The parties will in good faith
negotiate an equitable adjustment to the Maximum Cost or applicable rates and be
reflected in a written amendment.

 

8. FORCE MAJEURE

 

  8.1 Subject to the provisions of this Section 8, Supplier will not be liable
for any delay in performance under this Agreement caused by any “act of God” or
other cause beyond Supplier’s control and without Supplier’s fault or negligence
(a “delaying cause”). Supplier will immediately give notice to HP of any
delaying cause, and will perform its obligations under any applicable Business
Continuity Plan to avert or minimize any delay in performance.

 

  8.2 In the event of a delaying cause, not covered by a Business Continuity
Plan, HP may act in its sole discretion to: (i) Allow an extension of time for
Supplier to remedy the effects of the delaying cause; (ii) Terminate the
affected Statement of Work, or any part of it, as to Services not yet performed;
or (iii) Suspend the affected Statement of Work, in whole or in part, for the
duration of the delaying cause, contract for similar Services elsewhere, and
receive a refund of any prepaid fees or costs associated with those Services
that are contracted to another party.

 

  8.3 Notwithstanding the language of this Section, Supplier shall be paid for
actual Services rendered prior to the termination or suspension in accordance
with the specifications of the applicable SOW unless Supplier would not have
been paid based upon any other provision of this Agreement or applicable law.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 11



--------------------------------------------------------------------------------

9. INSURANCE

During the term of this Agreement and at all times that Supplier performs
services for HP, Supplier shall maintain in full force and effect, at Supplier’s
own expense, the following minimum insurance coverages. Minimum insurance limits
may be obtained through any combination of primary and excess or umbrella
liability insurance limits.

 

9.1 General Liability Insurance (Public or Civil Liability)

Supplier shall carry General Liability Insurance covering liability arising
from:

 

a) Premises;

 

b) Operations;

 

c) Independent Contractors;

 

d) Products and Completed Operations;

 

e) Contractual Liability

Policy limits shall be the local currency equivalent of:

****

HP, its subsidiaries, officers, directors and employees shall be named as
Additional Insureds under the policy. ****

If “claims made” policies are provided, Supplier shall maintain such policies at
the above stated minimums, for at least three years after the expiration of the
Term.

 

9.2 Automobile Liability

Insurance Automobile Liability Insurance shall cover bodily injury and property
damage, arising from owned, hired, and non-owned vehicles with a combined single
limit of liability for each accident of not less than ****

Workers’ Compensation or Social Scheme and Employers’ Liability Insurance

Workers’ Compensation shall be as required by any applicable law or regulation
having jurisdiction over Supplier’s employees. If the jurisdiction has a Social
Scheme, Supplier agrees to be in full compliance with laws thereof. The
Employers’ Liability Insurance limit shall be ****

 

9.3 Certificate of Insurance

Upon request, Supplier shall furnish Certificates of Insurance acceptable to HP.
The Supplier to certify that there will be no cancellation or reduction of
coverage without thirty (30) days prior written notice to HP. All insurance
policies will be written by a company authorized to do business in the territory
and jurisdiction where the services provided are provided. In no event will the
coverage or limits of any insurance maintained by Supplier herein or the lack of
availability of any other insurance, limit or diminish in any way Supplier’s
obligations or liability to HP under this Agreement. Any acceptance of insurance
certificates by HP shall not limit or relieve Supplier of the duties and
responsibilities assumed by it under this Agreement.

 

9.4 Deductibles and Self-Insured Retentions

All deductibles and/or self-insured retentions (if any), including those related
to defense costs, are the sole responsibility of Supplier.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 12



--------------------------------------------------------------------------------

9.5 Professional Liability Insurance (Errors and Omissions)

Supplier shall maintain Professional Liability Insurance covering negligent
acts, errors or omissions arising out of the rendering of or failure to render
professional services as contracted under this agreement, whether committed or
alleged to have been committed by Supplier or by its employees, consultants or
others for whom the Supplier is legally responsible. The limit of liability
shall be **** each claim and in the aggregate and such policy will remain in
effect for not less than one (1) year following the date of termination of this
Agreement. Any deductible or retention under the policy shall be the
responsibility of Supplier. The coverage shall be placed with an insurer with an
AM Best Rating of A-VII or better and shall include the following
coverage parts:

****

 

9.6 Fidelity/Crime Insurance

Fidelity/Crime Insurance shall cover Supplier’s employees performing under this
Agreement with blanket limits of at least the local currency equivalent of ****
covering loss of HP’s or Customer’s money, securities, and/or other property in
Supplier’s care, custody or control, and caused by a dishonest act and/or theft
on the part of the Supplier’s employees. Any such insurance will name HP as a
Loss Payee.

 

10. AUDIT/RECORDKEEPING

 

  10.1 Right to Audit.

 

  10.1.1 HP reserves the rights to audit, inspect, and make copies or extracts
of Supplier’s records, processes and technologies associated with Supplier’s
performance under, and in compliance with, this Agreement at any time with
twenty-four hours prior notice to Supplier. Any audit or inspection will occur
during Supplier’s normal business hours. HP’s right to audit, inspect, and make
copies or extracts of Supplier’s records and processes shall continue for a
period of five years following the termination or expiration of this Agreement.

 

  10.1.2 HP shall have the right to physically inspect the teleservices and
other technical processes being performed by Supplier. HP shall also have the
right to perform audits to ensure that customer service, quality; process and
business controls are maintained. HP may perform this inspection either by
monitoring Suppliers performance in person, at Supplier’s place of business, or
by remote silent monitoring of Suppliers employees’ incoming telephone calls
from HP customers. HP’s Inspection may be for any purpose reasonably related to
this Agreement including, without limitation, to insure Supplier’s compliance
with HP’s quality requirements.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 13



--------------------------------------------------------------------------------

  10.1.3 HP may periodically place simulated calls, e-mails or other customer
correspondence to Supplier as a means of auditing the quality of the service
provided by the Supplier.

 

  10.1.4 HP may conduct periodic customer surveys to determine the quality of
the service provided by Supplier. Copies of the survey material will be provided
to Supplier.

 

  10.1.5 Supplier agrees to reasonably cooperate in all audits and inspections
conducted by HP pursuant to this Section 10. Supplier agrees to remedy any
discrepancies identified in its processes or performance which are identified by
virtue of the audit or inspection within a mutually agreeable timeframe. Failure
by Supplier to agree to make or institute changes to resolve any discrepancy
identified shall be deemed a breach of this Agreement.

 

  10.1.6 Any audits or inspections conducted by HP pursuant to this Section 10
shall in no way be deemed to relieve Supplier of any of its obligations,
responsibilities or liabilities under this Agreement or under Applicable Laws.
Any election by HP to conduct, or any failure by HP to conduct any such audit or
inspection shall in no event be deemed to constitute HP’s approval of any
activity undertaken by Supplier or of any method, system or procedure used by
Supplier in performance of this Agreement.

 

  10.2 Audit Costs and Expenses.

 

  10.2.1 If an audit reveals a discrepancy of 5% percent or more with respect to
overpayments made to Supplier by HP for Services during the audited period, then
Supplier shall also reimburse HP for all costs of the audit, including without
limitation and in addition to the costs of any third party auditors engaged by
HP, the costs of HP’s internal employee auditors for actual working time and for
travel during normal working hours.

 

  10.3 Reports.

 

  10.3.1 Supplier may be asked to prepare and submit draft reports and final
reports to HP as part of the Services. For analytical work performed by
Supplier, reports must include a description of analytical methods and quality
assurance procedures employed. Upon request, Supplier will also provide HP with
one copy of the text of any report in electronic format.

 

  10.4 Records.

 

  10.4.1 Supplier will maintain books, records, documents and other evidence
pertaining to costs, charges, fees and other expenses incurred in connection
with the Services to the extent and in such detail as will properly evidence all
costs for labor, materials, equipment, supplies and work, and other costs and
expenses of whatever nature for which reimbursement is claimed under the
provisions of this Agreement. Such records shall be retained for a period of no
less than five years.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 14



--------------------------------------------------------------------------------

11. CONFIDENTIAL INFORMATION

 

  11.1 Confidential Information. Other than in the performance of this
Agreement, neither Supplier nor Supplier’s agents, employees, or subcontractors
shall use or disclose to any person or entity any Confidential Information of HP
(whether in written, oral, electronic or other form), which is obtained from HP
or otherwise prepared or discovered either in the performance of this Agreement,
through access to HP Information Systems, or while on HP premises. As used
herein, the term “Confidential Information” shall include, without limitation,
all Work Product, all information designated by HP as confidential, all
information relating to HP Customers, including but not limited to, Customer
names, lists and scripts, all information or data concerning or related to HP’s
products including the discovery, invention, research, improvement, development,
manufacture, or sale thereof), processes, or general business operations
(including sales costs, profits, pricing methods, organization, and employee
lists), and any information obtained through access to any Information Systems
(including but not limited to computers, networks, voice mail, etc.) which, if
not otherwise described above, is of such a nature that a reasonable person
would believe it to be confidential or proprietary. Supplier will protect the
confidentiality of Confidential Information with the same degree of care as
Supplier uses for its own similar information, but in no event less than
reasonable care to prevent any unauthorized use, dissemination or publication of
the Confidential Information. Supplier shall restrict access to the Confidential
Information to it employees or Subcontractors having a need to know. Supplier
will obtain a similar agreement from any employee, Subcontractors or agent
performing Services under this Agreement.

 

  11.2 Access to Information Assets/Systems. Access, if any, to HP’s Information
Assets/Systems is granted solely to perform the Services under this Agreement,
and is limited to those specific HP Information Assets/Systems, time periods and
personnel as are separately agreed to by HP and Supplier. HP may require
Supplier’s employees, Subcontractors or agents to sign individual agreements
prior to access to HP’s Information Assets/Systems. Use of HP Information
Assets/Systems during other time periods or by individuals not authorized by HP
is expressly prohibited. Access is subject to HP business control and
information protection policies, standards and guidelines as may be modified
from time to time. Use of any other HP Information Assets/Systems is expressly
prohibited. This prohibition applies even when an HP Information Asset/System
that Supplier is authorized to access serves as a gateway to other Information
Systems outside Supplier’s scope of authorization. Supplier agrees to access
Information Assets/Systems only from specific locations approved for access by
HP. For access outside of HP premises, HP will designate the specific network
connections to be used to access Information Assets/Systems.

 

  11.3 As a recipient of confidential information, Supplier agrees that; HP may
be irreparably injured by the disclosure of Confidential information in
violation of the Agreement; and in addition to any other remedies available at
law or in equity, HP may seek an injunction to prevent or stop such disclosure.

 

  11.4 Supplier Confidential Information. Supplier Confidential Information is
identified as **** that is clearly marked “confidential”. With the exception of
HP’s authorized agents and subcontractors, HP will not disclose Supplier
Confidential Information to any third party without Supplier’s consent. HP’s
obligations under this section not to disclose will terminate one (1) year after
the termination of this Agreement

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 15



--------------------------------------------------------------------------------

  11.5 Security of Information. Without limiting the foregoing, Supplier agrees
to maintain security measures to comply with the above obligations and to ensure
that access granted will not impair the integrity and availability of HP
Assets/Systems. Upon reasonable notice, HP may audit Supplier to verify
Supplier’s compliance with these obligations.

 

  11.6 Exclusions. The foregoing confidentiality obligations will not apply to
Confidential Information that: (i) is already known to Supplier prior to
disclosure by HP; (ii) is or becomes a matter of public knowledge through no
fault of Supplier; (iii) is rightfully received from a third party by Supplier
without a duty of confidentiality; (iv) is independently developed by Supplier;
(v) is disclosed under operation of law; or (vi) is disclosed by Supplier with
the prior written approval of HP.

 

  11.7 Supplier warrants and represents that each employee, agent, or
Subcontractor who performs work under this Agreement has been informed of the
obligations contained herein and has agreed to be bound by them.

 

  11.8 When Supplier Personnel/employee is terminated or otherwise removed from
providing the Services under this Agreement, Supplier management shall conduct
an exit interview with Supplier Personnel/employee, which shall include
requiring Personnel/employee to return any and all Confidential Information in
his or her possession, and reminding the Personnel/employee of the duty to hold
such information confidential.

 

  11.9 Supplier acknowledges that HP shall have the right to access, preserve
and disclose any email and any other content sent through HP information systems
and other HP Confidential Information or reports which are created, modified or
used in any way under this Agreement, in a connection with any investigation of
possible abuse, or if otherwise required by law. Supplier and its Agents shall
have no expectation of privacy in such information.

 

  11.10 To ensure protection of HP Confidential Information and proprietary
information, the Supplier teleservices representatives assigned to HP will not
perform activities for HP competitors, during the term of this Agreement, which
are similar to the activities performed for HP at the same Supplier physical
location or facility as the HP work without physical separation. Competitors are
companies that make computers or peripheral products, service companies that
sell Services or products similar to HP’s Services or products or companies that
support or promote a competitors products or Services. Supplier will provide to
HP full disclosure of the identity or all clients that are or will be located in
the same facility with HP. Prior to adding any new clients to a facility which
includes Services for HP, Supplier must inform HP of such new clients.

 

  11.11 Continuing Obligations. Unless otherwise agreed in writing, the
obligations under this section continue perpetually and survive the termination
or expiration of this Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 16



--------------------------------------------------------------------------------

12. PERSONAL DATA USE AND PROTECTION

 

  12.1 Definition of Personal Data.

 

  12.1.1 “Personal Data” shall mean any information related to any identified or
identifiable natural or legal person, such as HP’s employees, customers,
Subcontractors, partners or any other third party (including such third parties’
employees) and any other additional data deemed as personal data under the
applicable personal data protection laws, which are available for Supplier for
processing them on behalf of HP pursuant to the Agreement and all Purchase
Orders issued pursuant to said Agreement (collectively, hereinafter referred to
as the “Agreement”)., including, but not limited to, Internet users’ Personally
Identifying Information (PII)

 

  12.2 Processing and Use of Personal Data.

 

  12.2.1 Supplier may process and use the Personal Data only to perform its
obligations under the Agreement and may disclose them only to Supplier’s
employees that have a need to know them for the performance of such obligations,
have received privacy training from the Supplier, and are bound by
confidentiality obligations not less restrictive than those contained in this
Agreement. Supplier may not sell, rent, or lease Personal Data to anyone.

 

  12.2.2 Supplier may not disclose the Personal Data to any other third party,
even for their preservation, nor transfer the Personal Data to any third country
without the prior written consent of HP. In case Supplier is authorized by HP
for subcontracting any Services involving collecting, using, storing,
transferring and otherwise processing Personal Data, Supplier will agree with
its Subcontractors to protect and process the Personal Data under terms no less
restrictive than those contained in this Agreement. Furthermore, HP reserves the
right, at its sole option, to enter into additional confidentiality agreements
directly with such Subcontractors in order to ensure adequate protection of
Personal Data and comply with any Applicable Laws.

 

  12.3 Supplier Obligations.

 

  a) To use the same degree of care, but never less than a reasonable degree of
care, to prevent unauthorized use, dissemination or publication of the Personal
Data, as it uses to protect its own information of similar nature, and will
implement any technical and organizational measures to protect Personal Data
which are required by the applicable law.

 

  b) To implement appropriate technical and organizational measures to protect
Personal Data against (i) accidental or unlawful destruction or loss,
(ii) unauthorized disclosure or access, in particular where processing involves
the transmission of Personal Data over a network, (iii) alteration, and (iv) all
other unlawful forms of processing.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 17



--------------------------------------------------------------------------------

  c) To implement appropriate procedures to ensure that (i) unauthorized persons
will not have access to the data processing equipment used to process the
Personal Data, (ii) any persons it authorizes to have access to the Personal
Data will respect and maintain the confidentiality and security of the Personal
Data, and (iii) the measures and procedures that it uses will be sufficient to
comply with all applicable legal requirements.

 

  d) In connection with protecting, collecting, storing, transferring and
otherwise processing of Personal Data, Supplier agrees to act only in accordance
with the requirements of This Agreement or instructions provided by HP either
upon Supplier’s request or HP’s election.

 

  e) Not to copy or reproduce any Personal Data without the express written
permission of HP, except as technically necessary to comply with this Agreement
(e.g., duplication of data stocks as backup protection against loss of data).

 

  f) To immediately notify the HP Program Manager by telephone and follow up in
writing if it becomes aware of any actual, suspected or alleged unauthorized use
of, disclosure of, or access to Personal Data by itself or others, including
notification of loss or suspected loss of data whether or not such data has been
encrypted. Supplier will cooperate with HP in the manner reasonably requested by
HP and in accordance with law, including but not limited to: conducting the
investigation; cooperating with authorities; notifying at Supplier’s sole
expense affected persons, credit bureaus, other persons or entities deemed
appropriate by HP; and issuing press releases. Such cooperation will include
without limitation: (i) HP access to Supplier records and facilities;
(ii) Supplier provision of all relevant data and reports to HP; and (iii) prior
advance approval by HP of any notifications to impacted individuals or press
releases.

 

  g) To inform HP promptly in writing if Supplier is of the opinion that any
instruction from HP violates the applicable personal data protection
regulations.

 

  h) When collecting, using, storing, transferring and otherwise processing
Personal Data, Supplier shall adhere to all applicable export and personal data
laws, regulations and rules.

 

  i) Supplier will handle any Personal Data in a manner consistent with the then
current HP Privacy Policy available at
www.hp.com/hpinfo/globalcitizenship/privacy/masterpolicy.html

 

  12.4 Payment Card Industry Data Security Standard.

 

  12.4.1 With respect to any payment card information that Supplier may process,
store, collect or transmit Supplier warrants and certifies that Supplier will
remain fully compliant with the Payment Card Industry Data Security Standard
(“PCI DSS”), as may be modified from time to time. All definitions not defined
in this Agreement shall have the same meaning as defined in PCI DSS.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 18



--------------------------------------------------------------------------------

  12.4.2 Supplier will give HP notice immediately if at any time Supplier is not
in compliance and if at any time Supplier knows or reasonably should know of any
third party claim regarding PCI compliance.

 

  12.4.3 Supplier warrants that Supplier will use an Approved Scanning Vendor
(ASV) to perform quarterly network scans.

 

  12.4.4

Supplier is required to send HP (i) if applicable, PCI Scan Certificates on a
quarterly schedule that is agreeable to both parties, and (ii) a copy of their
completed report on compliance (ROC) or equivalent document (if any) by June 1st
of every year in which Supplier provides services for or on behalf of HP.

 

  12.4.5 If Supplier does not diligently pursue resolution of the Claims nor
provide HP with reasonable assurances that it will pursue resolution, then HP
may, without in any way limiting its other rights and remedies, defend the
Claim’s at Supplier’s expense.

 

  12.5 Conditions for Granting Access to Personal Data.

As a condition for granting access to Personal Data (as defined below), Supplier
shall: (i) conduct a credit history check and a criminal background check in
accordance with the attached Exhibit F on Personnel prior to granting such
Personnel access to Personal Data; and (ii) require in its contract with each
Subcontractor that the Subcontractor conduct a credit history check and a
criminal background check on its Personnel in accordance with the attached
Exhibit F as a condition for granting such Subcontractor Personnel access to
Personal Data. All Personnel and Personnel of Subcontractors failing the credit
history check or criminal background check shall not be granted access to
Personal Data. In this event, Supplier or the Subcontractor, as applicable,
shall assign alternate Personnel or Subcontractor Personnel, respectively, who
shall be subject to the same conditions. All fees and costs associated with
compliance with this section are the sole responsibility of Supplier or its
Subcontractors

 

  12.6 Records.

 

  12.6.1 Upon request by HP or upon termination of the Agreement, Supplier shall
deliver to HP any Personal Data in its possession and destroy any copies of
Personal Data in the Supplier’s files, unless otherwise required under operation
of law.

 

  12.6.2 Upon request by HP with reasonable notice and during business hours,
Supplier agrees to submit its data processing facilities, data files and
documentation needed for processing to auditing by HP (or a duly qualified
independent auditor or inspection authority selected by HP for such purpose and
not reasonably objected to by the Supplier) to ascertain compliance with this
Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 19



--------------------------------------------------------------------------------

  12.7 Do Not Call Registry.

For any Statement of Work associated with this Agreement in the United States
that requires the Supplier to telephone HP customers, the Supplier, at the
Supplier’s sole expense, is required to comply with all applicable federal and
state laws and regulations applicable to telemarketing including without
limitation those applicable to the Federal Trade Commission Do Not Call Registry
located at http://www.ftc.gov/.

 

  12.8 EU Privacy Directive.

Supplier will comply with the EU Directive on Privacy (Directive 95/46/EC) and
sign the agreement regarding this directive attached as Exhibit J regarding
customer privacy in non-safe harbor countries, to the extent the same is
applicable to activities conducted under in this Agreement.

 

  12.9 Disclaimers.

 

  12.9.1 Nothing in this Agreement shall be construed as an obligation (i) to
disclose any particular information, (ii) to incorporate any disclosed
information into a product, (iii) to warrant the accuracy or completeness of any
information disclosed hereunder.

 

  12.9.2 Notwithstanding the foregoing, nothing in this Agreement will be
construed as an exclusion of any laws, regulations or rules pertaining to
protection of personal data or export regulations that may be applicable to the
Services provided by Supplier under the Agreement and that must be observed by
Supplier.

 

  12.10 List Management Services.

 

  A) In the event that Supplier is providing List Management Services for either
delivery of emails or providing names of individuals for email delivery by HP or
its suppliers, Supplier represents and warrants that Supplier or Supplier’s
subcontractors have provided Adequate Notice to and received Adequate Consent
from the proposed recipients of the emails to be delivered by HP. “List
Management Services” means services which include building and maintaining a
database, merging or purging a list, deduping a database, data cleansing, or
other list or database preparation. “Adequate Notice” means documented Prominent
Notice that the recipient will receive emails from HP or from a class of
advertiser defined in a way so that HP clearly qualifies (“Covered Advertiser”).
“Prominent Notice” means that the email recipient is able to view language
indicating receipt of email on the webpage or other communication where the
Adequate Consent is given. “Adequate Consent” means consent given on the page
where the person consenting is providing their name, email address or other
personal information in a manner that is easily understood as giving consent to
the receipt of emails from a Covered Advertiser and is either: (a) an active
expression of opt-in, e.g., unchecked box being checked; or (b) for delivery to
recipients in the U.S. only, a pre-checked box that can be easily unchecked; and
that the recipient has not communicated an opt-out to Supplier or Supplier’s
suppliers since providing the original consent.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 20



--------------------------------------------------------------------------------

  B) In all emails sent to recipients provided through List Management Services
by Supplier on behalf of HP, Supplier shall ensure that: (i) HP is adequately
noted as the sender of the email including any required identification such as
physical address as applicable in accordance with all applicable laws and
regulations; (ii) the email must provide the recipient the means to opt-out of
future emails from HP specifically and from Supplier or Supplier’s suppliers as
applicable in accordance with all Applicable Laws and regulations; (iii) the
email must not contain deceptive or misleading From or Subject lines provided by
Supplier or Supplier’s subcontractors; and (iv) the email must not be sent to a
recipient who has communicated to HP an opt-out to receiving marketing emails
from HP.

 

  C) Additionally, Supplier and its subcontractors must not engage in any
tracking of emails delivered pursuant to List Management Services, e.g., opens
and clicks on embedded links, on behalf of HP. In the event that Supplier or its
suppliers engage in tracking of the emails delivered pursuant to List Management
Services on Supplier’s or Supplier’s subcontractors’ behalf, Supplier represents
that Supplier or its subcontractors have provided adequate notice and received
adequate consent to such tracking in accordance with all Applicable Laws and
regulations. Unless required to meet SOW requirements, neither Supplier nor
Supplier’s subcontractors shall provide HP with any tracking data or results of
tracking, e.g., aggregated statistics, that include data about emails delivered
pursuant to the List Management Services. Nothing in this section prevents HP
from tracking links from such emails on HP’s website including the recording of
a unique identifier embedded in the link that is supported by HP approved copy
providing notice of such tracking. 

 

13.0 INTELLECTUAL PROPERTY

 

  13.1 Pre-Existing Intellectual Property – Ownership. Except for the specific
licenses granted in this Agreement, each party shall retain all right, title and
interest in and to its Pre-Existing Intellectual Property and each party shall
retain ownership of its Pre-Existing Intellectual Property.

 

  13.2 Pre-Existing Intellectual Property – Use. Supplier will not use any
Supplier or third party Pre-Existing Intellectual Property in connection with
this Agreement unless Supplier has the right to use it for HP’s benefit. If
Supplier is not the owner of such Pre-Existing Intellectual property, Supplier
will obtain from the owner any rights necessary to enable Supplier to comply
with this Agreement. If Supplier incorporates any Supplier or third party
Pre-Existing Intellectual Property into the Work Product, Supplier hereby grants
to HP a non-exclusive, royalty-free, worldwide, perpetual license to make, have
made, sell, use, reproduce, modify, adapt, display, distribute, make other
versions of and disclose the property and to sublicense others to do these
things.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 21



--------------------------------------------------------------------------------

  13.3 Work Product. Subject to Supplier and third party rights in Pre-Existing
Intellectual Property, all Work Product will belong to HP. Supplier, its agents,
employees, and Subcontractors will deliver all Work Product to HP upon the
earlier of the expiration/termination of this Agreement or HP’s request. Except
for license granted to HP in Section 13.2, HP shall have no other ownership
rights to Supplier’s Pre-existing Intellectual Property.

 

  13.4 Works of Authorship. Supplier will promptly disclose to HP any works of
authorship, including but not limited to, drawings, designs, plans,
specifications, notebooks, tape recordings, computer programs, computer output,
models, tracings, schematics, photographs, reports, findings, recommendations,
educational materials, data and memoranda of every description and anything else
Supplier produce in connection with the Work Product (exclusive of Pre-Existing
Intellectual Property), and Supplier hereby assigns to HP all copyrights in such
works. To the extent permitted by law, Supplier waives any moral rights, such as
the right to be named as author, the right to modify, the right to prevent
mutilation and the right to prevent commercial exploitation, whether arising
under the Berne Convention or otherwise. Supplier will sign any necessary
documents and will otherwise assist HP, at HP’s expense, in registering HP’s
copyrights and otherwise protecting HP’s rights in such works in any country. HP
will own all patents, copyrights or trade secrets covering such materials and
will have full rights to use the materials without claim on the part of Supplier
for additional compensation.

 

  13.5 Inventions. Supplier will promptly disclose to HP any inventions or
discoveries made in connection with the Work Product (exclusive of Pre-Existing
Intellectual Property). HP will own all Intellectual Property Rights in such
inventions or discoveries. Supplier will sign any necessary documents and will
otherwise assist HP, at HP’s expense, in obtaining patents or mask work
registrations and otherwise protecting such inventions in any country.

 

  13.6 No Rights to HP Intellectual Property. Except for the limited license to
use materials provided by HP to create only the portions of the Work Product
which will be owned by HP under this Agreement, Supplier is granted no right,
title, or interest in any HP Intellectual Property.

 

  13.7 Intellectual Property Indemnification. Supplier will give HP notice
immediately if at any time the Supplier knows of any third party claim to any
Intellectual Property provided by Supplier (its agents or Subcontractors)
pursuant to this Agreement. Supplier will defend, indemnify, protect and hold
harmless HP from all liability arising from HP’s use of such Intellectual
Property.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 22



--------------------------------------------------------------------------------

14. INDEMNIFICATION

 

  14.1 General Indemnity Obligation. Supplier will defend, indemnify, protect
and hold harmless HP, its Officers, Directors, employees, agents, Subsidiaries
and Affiliates from and against any and all claims, losses, liens, demands,
attorneys’ fees, damages, liabilities, costs, expenses, obligations, causes of
action, or suits, (collectively “Claims”) to the extent that such Claims are
caused by, arise out of, or are connected in any way with:

 

  a. any act or omission, whether active or passive and whether actual or
alleged, or willful misconduct of Supplier or its employees, Subcontractors or
agents, to the maximum extent permitted by law;

 

  b. the breach of this Agreement by Supplier or its employees, Subcontractors
or agents of any of its contractual obligations, covenants, undertakings or
promises under this Agreement; or

 

  c. property loss, damage, personal injury or death, sustained by Supplier or
by any of Supplier’s employees, Subcontractors or agents.

 

  14.2 HP shall defend, indemnify and hold harmless Supplier, and its officers,
directors, employees, and authorized agents from all claims, suits liabilities,
damages, costs and expenses (including reasonable attorney’s fees), arising out
of a third party claim or proceeding relating to claimed infringements of any
third party intellectual property right to information or materials provided by
HP to Supplier in writing or electronic format (“HP Content”), provided Supplier
reasonably used such HP Content as specified in this Agreement, and that it
would not have been reasonable for Supplier to implement or use the HP Content
in such a way as to avoid such claims.

 

  14.3 HP’s defense and indemnification obligations as set forth in Section 14.2
will not apply to the extent the claim of infringement is caused by (i) any
alteration, modification or revision of the HP Content not expressly authorized
or produced by HP, its agents or contractors; (ii) Supplier’s use of the HP
Content in a manner specifically prohibited under the Agreement or any
applicable Statement of Work; or (iii) Supplier’s use of the HP Content in
combination with any product or information not owned, specified, developed or
provided by HP if HP did not approve of such use.

 

15. LIMITATION OF LIABILITY

 

  15.1 In no event will **** arising out of any performance of this agreement or
in furtherance of the provisions or objectives of this agreement, regardless of
whether such damages are based on tort, warranty, contract or any other legal
theory, even if advised of the possibility of such damages. The foregoing shall
not apply to the indemnification obligations set forth in section 14.2 herein
with respect to “HP Content”.

 

16. HP PROPERTY

 

  16.1

Materials, including without limitation designs, equipment or other property,
furnished to Supplier by HP or paid for by HP in connection with this Agreement
(collectively “HP Property”) HP Property will remain the sole property of HP and
shall only be provided to Supplier on an “on loan” basis. In the event HP
property is provided for use by Supplier,

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 23



--------------------------------------------------------------------------------

 

the HP Property shall: (i) Be clearly marked or tagged as the property of HP;
(ii) Be and remain personal property and not become a fixture to real property;
(iii) Be subject to inspection by HP at any time; (iv) Be used only in filling
Releases/Purchase Orders from HP, or used in the performance of this Agreement;
(v) Be kept free of liens and encumbrances; and other claims against title;
(vi) Not be modified in any manner by Supplier; and (vii) Be kept separate from
other materials, tools or property of Supplier or held by Supplier.

 

  16.2 Supplier shall bear all risk of loss or damage to HP Property until it is
returned to HP. Upon HP’s request or upon the termination of this Agreement,
Supplier shall deliver all HP Property to HP in good conditions, normal wear and
tear excepted, without cost to HP. Supplier waives any legal or equitable right
it may have to withhold HP Property.

 

  16.3 Neither Supplier nor any Personnel will remove any HP property from HP
premises without HP’s prior written permission.

 

  16.4 Without limiting the generality of this section, HP prepares and files
informational or protective financing statements to confirm HP’s title to HP
Property, including UCC-1 statements. HP may file such statements at any time
without Supplier’s consent or signature; HP may record a copy of this Agreement.
Supplier shall not unreasonably withhold or delay its signature on any such
documents.

 

17. WARRANTY

 

  17.1 Supplier warrants that:

 

  17.1.1 It has full power and authority to provide the Services to HP and to
grant HP the rights granted herein, and that each Service and accompanying
documents are free of any and all restrictions, settlements, judgments or
adverse claims;

 

  17.1.2 All Services will be performed by Supplier in a professional manner,
consistent with the standard of skill and care exercised by the best
professionals within Supplier’s industry on projects of comparable scope and
complexity, in a similar location, and in conformance with the requirements of
this Agreement.

 

  17.1.3 Supplier is sufficiently experienced, properly qualified, registered,
licensed, equipped, organized, and financed to perform the Services in
compliance with the terms of this Agreement;

 

  17.1.4 Supplier will devote such time, Personnel and resources for the
performance of its duties under this Agreement and any Purchase Order, and
within the deadlines set by HP;

 

  17.1.5 All materials and equipment supplied to HP, if any, and any associated
workmanship, will be free from errors, faults, and defects and in conformance
with the requirements of this Agreement **** and

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 24



--------------------------------------------------------------------------------

  17.1.6 There is no copyright, patent, or trade secret or other proprietary
right of a third party that would be infringed or misappropriated by HP’s use of
the Services, deliverables or any other Intellectual Property provided under
this Agreement.

 

  17.2 In the event that any Services, deliverables or any other Intellectual
Property provided under this Agreement is held to constitute an infringement and
its use is enjoined, Supplier will, at its own expense and at its option,
(i) procure for HP or its Subsidiaries or Affiliates, the right to continue to
receive the Services, deliverables or other Intellectual Property provided in
connection herewith, or (ii) if applicable, replace the same with non-infringing
Services, deliverables or any other Intellectual Property of equivalent function
and performance, or (iii) modify the Services, deliverables or any other
Intellectual Property so they become non-infringing without detracting from
function or performance, or (iv) if alternatives (i), (ii) and (iii) are not
reasonably available, refund to HP all fees paid to Supplier for the infringing
Services, deliverables or any other Intellectual Property and reimburse HP for
any costs incurred by HP as a result of such infringement.

 

  17.3 Opportunity for Cure. Other than a breach of section 0, above, in the
event of a breach of any of the warranties set out above, Supplier agrees that
it will immediately re-perform the Services to remedy the breach or deficiency,
without cost to HP and to HP’s satisfaction. Unless by written consent of HP,
Supplier shall not be permitted more than one opportunity to cure for the same
or similar failure.

 

  17.4 In the event of a breach of section 0, Supplier shall be obligated to the
requirements of section 0.

 

18. TERMINATION

 

  18.1 HP reserves the right to terminate this Agreement without liability at
any time, **** upon**** prior written notice to Supplier. HP reserves the right
to terminate (i) **** In the event a different termination period is specified
and agreed to in writing in a SOW from that defined in this section 18, the
termination period in the SOW will prevail, but in no event will it be****. In
any such event, Supplier will deliver to HP all Services completed or in
progress up to the date of termination, and Supplier will be paid only for
Services completed and costs incurred prior to the effective date of
termination, based on a reasonable determination by HP.

 

  18.2 In the event HP terminates this Agreement or any Statement of Work, in
whole or in part with cause, in addition to any other remedies provided HP under
this Agreement, Supplier agrees to reimburse HP upon demand for all reasonable
costs incurred by HP in purchasing, qualifying and testing services to replace
the terminated Services. Supplier further agrees to continue the performance of
this Agreement to the extent not terminated under the provisions of this
Section.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 25



--------------------------------------------------------------------------------

  18.3 Transition. Upon notice of termination of, or intent not to renew, this
Agreement or any Statement of Work: (i) Supplier shall return all HP Property,
Confidential Information, Work Product and Intellectual Property; and
(ii) Supplier shall remove all Supplier-owned equipment, supplies, materials,
tools, furniture, and vehicles at no additional cost to HP; and (iii) Supplier
and HP shall cooperate with each other to develop as promptly as reasonable a
comprehensive plan for the transferring the Services back to HP or to any new
supplier designated by HP. Supplier shall assist HP in transferring the Services
in an expeditious manner in order to minimize the possibility of discontinuity
or disruption to HP at mutually agreed upon rates if applicable. As part of the
transfer of the Services, Supplier shall provide adequate information on the
Services environment to allow HP or any new supplier to duplicate such
environment and the Services.

 

19. GENERAL PROVISIONS

 

  19.1 Assignment. Neither party may, directly or indirectly, in whole or in
part, neither by operation of law or otherwise, assign or transfer this
Agreement or delegate any of its obligations under this Agreement without the
other party’s written consent. Any attempted assignment, transfer or delegation
without such prior written consent will be void and unenforceable.
Notwithstanding the foregoing, HP, or its permitted successive assignees or
transferees, may assign or transfer this Agreement or delegate any rights or
obligations hereunder without consent: (1) to any entity controlled by, or under
common control with, HP, or its permitted successive assignees or transferees;
or (2) in connection with a merger, reorganization, transfer, sale of assets or
product lines, or change of control or ownership of HP, or its permitted
successive assignees or transferees. Without limiting the foregoing, this
Agreement will be binding upon and inure to the benefit of the parties and their
permitted successors and assigns.

 

  19.2 Dispute Resolution. In the event of disagreement with respect to any
aspect of this Agreement, Sub Agreement or SOW, the parties agree to discuss in
good-faith to reach an amicable resolution, and to escalate such resolution
process to the appropriate members of their respective management organization
who have the power and authority to achieve a successful resolution. Before
either party commences an action, other than for an injunction or restraining or
protective order against the other party, it shall give written notice to the
other party of its intention to file such action, and the senior management of
the parties then shall meet in good faith to resolve the dispute by an
alternative dispute resolution method such as non-binding mediation. Supplier
agrees that it will continue performance under terms of the Agreement until such
time as the dispute is resolved.

 

  19.3 Compliance with Laws. Supplier will perform its obligations under this
Agreement in strict compliance with all Applicable Laws. HP will not be
responsible for monitoring Supplier’s nor Subcontractor’s compliance with any
Applicable Laws.

 

  19.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements and representations
whether oral or written. No supplement, modification or amendment of this
Agreement will be binding unless in a writing which states that it is an
amendment of this Agreement, and which is signed by an authorized representative
of each party who is authorized to amend this Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 26



--------------------------------------------------------------------------------

  19.5 Governing Laws. Unless otherwise agreed in Exhibit C, this Agreement
shall be governed by and construed in accordance with the laws of New York, USA
without regard to its conflict of law principles. Any dispute that may arise in
connection with the interpretation or implementation of this Agreement shall be
submitted to the ordinary courts of New York.

 

  19.6 HP Global Trade Requirements. Supplier acknowledges that this Agreement
is subject to the export, import and other trade-related laws and regulations of
the United States and other national governments, including but not limited to
the provisions in Exhibit H, and agrees to exercise commercially reasonable
efforts to comply with same. Each Party expressly warrants that it will comply
with all Applicable Laws and regulations of the United States and its
departments and agencies, and all other laws and regulations relating to the
export of technology or technical data with regard to any technology or
technical data provided by HP to Supplier. Country specific provisions will be
set forth in the applicable LIA.

 

  19.7 Headings. The headings in this Agreement are included for convenience
only, and will not affect the construction or interpretation of any provision in
this Agreement.

 

  19.8 Language. This Agreement is drafted in U.S. English. If it is translated
into other languages, the U.S. English version alone shall govern. If an Exhibit
or Amendment is drafted in a language other than English, an English version
shall always be created.

 

  19.9 Non-restrictive Relationship. Nothing in this Agreement will be construed
to preclude HP or any of its Subsidiaries or Affiliates from independently
developing or providing Services or materials which may be the same as or
similar to the Services or related materials or from obtaining Services or
materials from a third party which are the same as or similar to the Services
and related materials being provided by Supplier under this Agreement. Supplier
shall cooperate with any other suppliers retained by HP. HP makes no guarantee
to Supplier regarding any level of business it will receive from HP other than
as specifically set forth herein and in Statements of Work.

 

  19.10 Notices. All notices provided in connection with this Agreement will be
in writing, and be delivered by certified or registered mail, postage prepaid
and return receipt requested, or by courier, and will be deemed effective upon
receipt by the addressee at the address listed in Exhibit D, or to such
different or other addresses as the parties may designate by written notice to
each other as shown in Exhibit D.

 

  19.11 Precedence. In the case of inconsistency or conflict between the
provisions of this Agreement and the preprinted terms and conditions of any HP
Purchase Order or other Purchase Order, Statement of Work, acknowledgment,
authorization, or other such document that may be issued by Supplier or HP with
respect to the Services, the provisions of this Agreement will control.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 27



--------------------------------------------------------------------------------

  19.12 Publicity. Supplier shall not publicize or disclose the terms or
existence of this Agreement, nor shall Supplier use the name(s), trademark(s),
or tradename(s) of HP, its Subsidiaries or Affiliates, except as follows: i)
With the prior written consent of HP; or ii) as may be necessary for Supplier to
perform its obligations under this Agreement; or iii) as may otherwise be
required by law. HP may impose, as a condition of its consent, any restrictions
which HP deems appropriate, in its sole discretion. Supplier shall provide 10
days written notice to HP prior to disclosure under subsections (ii) or
(iii) above.

 

  19.13 Reference to Days. All references in this Agreement to “days” will,
unless otherwise specified, mean calendar days.

 

  19.14 Severability. Every term, condition or provision of this Agreement is
severable from others. If a court or an arbitrator of competent jurisdiction
holds any term, condition or provision of this Agreement to be invalid,
unenforceable or illegal in whole or in part for any reason, the validity and
enforceability of the remaining terms, conditions or provisions, or portions of
them, will not be affected.

 

  19.15 Survival. The following section(s) shall survive the termination or
expiration of this Agreement: Section 9 Insurance; Section 11 Confidential
Information; Section 12, Personal Data Use and Protection; Section 0,
Intellectual Property; Section 0, Indemnification; Section 15 Limitation of
Liability; Section 0, Warranty; and Section 0, General Provisions.

 

  19.16 Waiver. Failure by either party to enforce any provision of this
Agreement shall not constitute a waiver or affect its right to require the
future performances thereof, nor shall its waiver of any breach of any provision
of this Agreement constitute a waiver of any subsequent breach or nullify the
effectiveness of any provision. No waiver will be binding unless made in writing
and signed by the party making the waiver.

 

  19.17 Contract Execution. This Agreement will not be binding until signed by
the Supplier and an Authorized Business Representative of HP, as identified in
the signature blocks below.

 

20. EXHIBITS

 

  20.1 All exhibits attached to this Agreement will be deemed a part of this
Agreement and incorporated herein by reference. The term “Agreement” includes
the exhibits listed in this Section. Terms, which are defined in this Agreement
and used in any exhibit, will have the same meaning in the exhibit as in this
Agreement. In the event of any conflict between any exhibit and this Agreement,
this Agreement will control.

Exhibit A: Statement of Work Guidelines

Exhibit A-1: Telemarketing SOW Template

Exhibit B: Contract Pricing

Exhibit C: Local Implementation Agreement Template

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 28



--------------------------------------------------------------------------------

Exhibit D: Notices and Contact Information

Exhibit E: Scorecard Guidelines

Exhibit F: Drug Testing, Background and Credit Checks

Exhibit G: New Employee Confidential Disclosure Agreement

Exhibit H: Business Continuity Plan

Exhibit I: Global Trade Requirements

Exhibit J: General Safety and Security Policies

Exhibit K: EU Privacy Directive

Exhibit L: IT Security

Exhibit M: Currency Exchange Process

Exhibit N: Automatic Data Collection Services (ADCS)

Exhibit O: SOW Transference

Remainder of this page left purposefully blank

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 29



--------------------------------------------------------------------------------

APPROVED AND AGREED TO:     SUPPLIER NAME :     HEWLETT-PACKARD COMPANY:       
   Authorized Representative     Authorized Global Supply Chain Services
Representative           Date     Date           Printed name     Printed name
          Title     Title                     Authorized Representative    
Authorized Business Representative                     Date     Date          
          Printed name     Printed name                     Title     Title

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 30



--------------------------------------------------------------------------------

EXHIBIT B

CONTRACT PRICING

Contract Pricing shall be specified in the Statements of Work or Sub Agreements
and attached to this Agreement by reference.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 31



--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission

Page - 32